UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50621 DOLPHIN DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 86-0787790 (State of incorporation) (I.R.S. employer identification no.) 804 Douglas Road, Executive Tower Building, Suite365, Miami, Florida 33134 (Address of principal executive offices, including zip code) (305)774-0407 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yes o No þ The number of shares of Common Stock outstanding was 64,190,987 as of August 22, 2011. DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited)and December31, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended June30, 2011 and June 30, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and June 30, 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4.CONTROLS AND PROCEDURES 20 PART II — OTHER INFORMATION 21 ITEM 1.LEGAL PROCEEDINGS 21 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4.REMOVED AND RESERVED 22 ITEM 5.OTHER INFORMATION 22 ITEM 6.EXHIBITS 22 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable - Inventory Other current assets Total Current Assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Other current liabilities Deferred revenue - Debt - Note payable – related party Advances - convertible Total Current Liabilities Commitments and Contingencies STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 100,000,000 shares authorized, 64,190,987 issued and outstanding Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidationpreference of$1,042,753 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For The Six Months Ended June 30, June 30, Revenues $ Cost of revenues 80 Gross Profit Operating Expenses: General and administrative Total Operating Expenses Loss from Operations ) Other Expenses Finance charges - - Interest expense Total Other Expenses Net loss $ ) $ ) $ ) $ ) Foreign exchange loss (gain) - - ) Comprehensive Loss $ ) $ ) $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted average number common shares used in per share calculation The accompanying notes are an integral part of these condensed consolidated financial statements. 4 DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For The Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount - Warrants issued for financing - Common stock issued for services - Changes in operating assets and liabilities: Increase in accounts receivable ) - Decrease in inventory - Increase in other current assets ) ) Decrease in prepaid expenses - Increase in accounts payable Increase in other current liabilities Decrease in deferred revenue ) - Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Advances - ) Payment for intangible assets - ) Net Cash Used in Investing Activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in cash overdraft - Proceeds from sale of common stock - Repayment of advances - convertible ) - Advances from related party Repayment to related party ) ) Proceeds from revenue sharing agreements accounted for as debt - Proceeds from re-pricing of warrants Net Cash Provided by Financing Activities Effect of foreign currency exchange rate changes on cash - ) NETINCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ $
